DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

	The examiner acknowledges the applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. 16145868 filed on 10/5/2018.
 

Claim Rejections - 35 USC § 103

 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Reina et al. (“REINA” hereinafter, “Towards Autonomous Agriculture: Automatic Ground Detection Using Trinocular Stereovision” see IDS filed 04/01/2019) in view of US 20120081544 by WEE.

As per claim 1, REINA discloses a method for the operation of a self-propelled agricultural working machine (REINA; Fig 1a, 1b), comprising at least one working element and comprising a driver assistance system for generating control actions within the working machine (REINA; Page 12406- Introduction: automatically recognize obstacles and different terrain classes would result in an enabling technology for autonomous navigation systems), 	comprising the following steps: generating surroundings information with a sensor arrangement comprising a camera-based sensor system and a laser-based sensor system (REINA; Fig 6a, 6b, 6c- generating surrounding information by raw 3D point cloud, green dot, red dot, blue dot where identifying ground and non-ground cells using various camera and/or sensor such as Radar, laser, stereo camera, Trinocular camera etc. which are mounted on the tractor as shown in Fig 1a, 1b), 	each of which generates sensor information regarding a predetermined, relevant surroundings area of the working machine, wherein the sensor information of the camera-based sensor system is present as starting camera images (REINA; Fig 6-7- camera captures static and dynamic obstacles around the tractor and detects ground and non-ground points).

REINA however does not expressly disclose processing the starting camera images with an image processing system of the driver assistance system by segmenting the starting camera images into image segments by the image processing system according to a segmentation rule, and combining the segmented camera images with the sensor information from the laser-based sensor system using a sensor fusion module, generating with the driver assistance system a control action of the agricultural working machine based on the processed surroundings information.
	WEE explicitly teaches processing the starting camera images with an image processing system of the driver assistance system (WEE; ¶37- the image acquisition unit thus becomes a useful and powerful tool for the control module to implement algorithms for driver safety assistance program).
	by segmenting the starting camera images into image segments by the image processing system according to a segmentation rule (WEE; ¶29-¶31- Once scale and/or crop process for the video data and LIDAR pixel data taken place under fusion integrator within the associated zone and ¶37- The fusion integrator combine/merge the video camera system with LIDAR system and obtains information (according to segmentation rule such as minimum distance, speed etc.) from combined signal about vehicle surroundings), and 	combining the segmented camera images with the sensor information from the laser-based sensor system using a sensor fusion module (WEE: ¶29-¶31- Once scale and/or crop process for the video data and LIDAR pixel data taken place under fusion integrator within the associated zone and in the event the driver exceeds the recommended safety distance from the vehicles in front of your car, the system generates level of warning and even enabling an automatic braking system if safety zone distance is violated that can lead to an accident based on combined generated information(s), see ¶43), and
generating with the driver assistance system a control action of the agricultural working machine based on the processed surroundings information (WEE; ¶38- explains various driver assistance programs that control various actions such as automatically override and maneuver the vehicle, maintain a predetermined safety distance, alert driver, during potential collision event or slow down vehicle without the driver's intervention).	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the REINA in view of WEE references in order to provide complementary information for emergency safety measure and/or stop the vehicle to avoid possible collision with obstacle using fusion integrator that can alert driver and potentially increase his or her awareness of surroundings.

As per claim 2, REINA however does not expressly disclose the sensor information of the laser-based sensor system is height information relative to a field plane.
	WEE discloses the method as claimed in claim 1, wherein the sensor information of the laser-based sensor system is height information relative to a field plane (WEE; ¶26- The laser applications can make delicate and accurate distance measurements and can also be used to identify the edges and curves of roads by recognizing the difference in height between roads and curbs).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the REINA in view of WEE references in order to provide complementary information such as height, width etc. for emergency safety measure and/or stop the vehicle to avoid possible collision with obstacle using fusion integrator that can alert driver and potentially increase his or her awareness of surroundings.

As per claim 4, REINA discloses the method as claimed claim 1, wherein the image segments are classified by the image processing system according to a classification rule into classes having class properties, so that a class is assigned to each of the image segments, and the sensor information from the laser-based sensor system is taken into account in the classification (REINA; Fig 6 and 7- explains classifier for a scenario with a walking human operator and generates images with Green dot: classified ground. Red dot: classified non-ground such as obstacles or other uncertain classification).

As per claim 5, REINA discloses the method as claimed in claim 4, wherein the class property of a class is defined by at least one of the following: the existence of the crop to be harvested, the existence of a standing crop, the existence of a living obstacle, the existence of a non-living obstacle, the existence of a driving lane, the existence of a harvested area, or the existence of a crop edge (REINA; Figure 7. Results obtained from the geometry-based classifier for a scenario with static and dynamic obstacles: (a) classification of the raw 3D point cloud shown in the x − y plane of the tractor's reference frame. Green dot: classified ground. Red dot: classified non-ground. Blue dot: uncertain classification. Results projected over the original camera image: (b) only pixels associated with ground-labeled cells are marked using green, (c) 3D points associated with non-ground cells are also marked using red dots).

As per claim 6, REINA discloses the method as claimed in claim 4, further comprising the step of generating a display image by the image processing system, in which the starting camera image is superimposed with at least a portion of the classified image segments (REINA; Figure 6-7- Results projected over the original camera image).

As per claim 7, REINA discloses the method as claimed claim 6, wherein the image segments are represented in different colors in the display image depending on a particular assigned class (REINA; Figure 6-7- various segments projected over the original camera image by different colors such as Green, Red, Blue etc. in order to represent image under Color-Based Classification).

As per claim 9, REINA however does not expressly disclose the driver assistance system comprises a human-machine interface and the control action is an output of the display image via the human-machine interface and/or, depending on the classified image segments, the output of a warning message via the human-machine interface.
	WEE discloses the method as claimed in claim 6, wherein the driver assistance system comprises a human-machine interface and the control action is an output of the display image via the human-machine interface and/or, depending on the classified image segments, the output of a warning message via the human-machine interface (WEE; ¶36-¶38, FIG. 6, an image acquisition unit 10 is equipped with a LIDAR system having an laser sensor to analyze the data and intervene as predetermined functions that alert the driver in many different means such as make audio sound warning for danger or visible light warning for danger or even vibrate your wheel or seat to alert the danger to the driver during a potential collision event).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the REINA in view of WEE references in order to provide complementary information via visible warning signal to the operator for emergency safety measure and/or stop the vehicle to avoid possible collision with obstacle using fusion integrator that can alert driver and potentially increase his or her awareness of surroundings.

As per claim 10, Reina discloses a working machine that the classified image segments in a future route of the working machine represent an obstacle (REINA; Page 12406 and 12407- The classifier automatically learns to associate the geometric appearance of data with class labels during a training stage. Then, it makes predictions based on past observations classifying new observations).
REINA however does not expressly disclose the control action of the driver assistance system is the execution of an emergency routine in the event.
	WEE discloses the method as claimed in claim 4, wherein the control action of the driver assistance system is the execution of an emergency routine in the event (WEE; ¶38- emergency safety measure may be necessary to avoid a possible collision with  another vehicle or pedestrian), 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the REINA in view of WEE references in order to provide complementary information via visible warning signal to the operator for emergency safety measure and/or stop the vehicle to avoid possible collision with obstacle using fusion integrator that can alert driver and potentially increase his or her awareness of surroundings.

As per claim 11, Reina discloses a working machine and/or an evasive-maneuver routine for moving the working machine out of the way of the obstacle (REINA; Page 12406-12407- The classifier automatically learns to associate the geometric appearance of data with class labels during a training stage. Then, it makes predictions based on past observations classifying new observations). REINA however does not expressly disclose the emergency routine encompasses a stop routine for stopping the working machine.
	WEE discloses the method as claimed in claim 10, wherein the emergency routine encompasses a stop routine for stopping the working machine (WEE; ¶38- It can also stop the vehicle to avoid possible collision, as well as turn and manoeuvre the vehicle to the right or to the left to avoid an accident), 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the REINA in view of WEE references in order to provide emergency safety measure may be necessary to avoid a possible collision with another vehicle, obstacle or pedestrian by slowing down and/or turn and maneuver the vehicle to the right or to the left to avoid an accident without the driver's intervention.

As per claim 12, REINA discloses a self-propelled agricultural working machine comprising: at least one working element (REINA; Fig 1a, 1b), a driver assistance system configured for generating control actions within the working machine (REINA; Page 12406- Introduction: automatically recognize obstacles and different terrain classes would result in an enabling technology for autonomous navigation systems), 	a sensor arrangement configured for generating surroundings information, the sensor arrangement comprising a camera-based sensor system (REINA; Fig 6-7- camera captures static and dynamic obstacles around the tractor and detects ground and non-ground points). 

REINA however does not expressly disclose a camera-based sensor system and a laser-based sensor system, each of which generates sensor information regarding a predetermined, relevant surroundings area of the working machine, wherein the sensor information of the camera-based sensor system is present as starting camera images, an image processing system configured for processing the starting camera images by segmenting the starting camera images into image segments according to a segmentation rule, a sensor fusion module configured for combining the segmented camera images with the sensor information from the laser-based sensor system using a sensor fusion module.
	WEE explicitly teaches the sensor arrangement comprising a camera-based sensor system and a laser-based sensor system, each of which generates sensor information regarding a predetermined, relevant surroundings area of the working machine (WEE; ¶29-¶31- Once scale and/or crop process for the video data and LIDAR pixel data taken place under fusion integrator within the associated zone and ¶37- The fusion integrator combine/merge the video camera system with LIDAR system and obtains information (according to segmentation rule such as minimum distance, speed etc.) from combined signal about vehicle surroundings),
	wherein the sensor information of the camera-based sensor system is present as starting camera images (WEE; ¶37- the image acquisition unit thus becomes a useful and powerful tool for the control module to implement algorithms for driver safety assistance program).
	an image processing system configured for processing the starting camera images by segmenting the starting camera images into image segments according to a segmentation rule (WEE; ¶29-¶31- Once scale and/or crop process for the video data and LIDAR pixel data taken place under fusion integrator within the associated zone and ¶37- The fusion integrator combine/merge the video camera system with LIDAR system and obtains information (according to segmentation rule such as minimum distance, speed etc.) from combined signal about vehicle surroundings), and
	a sensor fusion module configured for combining the segmented camera images with the sensor information from the laser-based sensor system using a sensor fusion module (WEE: ¶29-¶31- Once scale and/or crop process for the video data and LIDAR pixel data taken place under fusion integrator within the associated zone and in the event the driver exceeds the recommended safety distance from the vehicles in front of your car, the system generates level of warning and even enabling an automatic braking system if safety zone distance is violated that can lead to an accident based on combined generated information(s), see ¶43).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the REINA in view of WEE references in order to provide complementary information for emergency safety measure and/or stop the vehicle to avoid possible collision with obstacle using fusion integrator that can alert driver and potentially increase his or her awareness of surroundings.
As per claim 13, REINA teaches the self-propelled agricultural working machine as claimed in claim 12 (REINA; Fig 1a, 1b). REINA however does not expressly disclose the sensor fusion module is made available by the driver assistance system of the working machine.
	WEE discloses wherein the sensor fusion module (WEE; ¶64- The fusion integrator module is used to integrate, data from the camera and the LIDAR sensors), is made available by the driver assistance system of the working machine (WEE; ¶38, ¶57- a communication and control logic subsystem can be used to interface with the image acquisition module in order to avoid a possible collision with another vehicle or pedestrian using the driving safety assistance programs).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the REINA in view of WEE references in order to provide complementary information for emergency safety measure and/or stop the vehicle to avoid possible collision with obstacle using fusion integrator that can alert driver and potentially increase his or her awareness of surroundings.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Reina et al. (“Reina” hereinafter, “Towards Autonomous Agriculture: Automatic Ground Detection Using Trinocular Stereovision” see IDS filed 04/01/2019) in view of US 20120081544 by WEE and further in view of US 9221396 by ZHU.
 
As per claim 3, Reina however does not expressly disclose wherein during the step of combining, precisely one piece of height information is assigned to at least one portion of the image segments the piece of height information being derived from the sensor information of the laser-based sensor system for a surroundings segment which corresponds to the particular image segment. WEE teaches the LIDAR that can measure the distance of objects and vehicles in front with a relatively high degree of precision. 
	ZHU explicitly teaches the method as claimed in claim 1, wherein during the step of combining, precisely one piece of height information is assigned to at least one portion of the image segments (ZHU; Col 14, ll 54 to Col 15, ll 11- the sensor that captured the image is one or more of the lasers and defines the physical height of the object or a particular laser point depicted in the captured image and detects height relative to the autonomous vehicle 102), the piece of height information being derived from the sensor information of the laser-based sensor system for a surroundings segment which corresponds to the particular image segment (ZHU; Fig. 1, Col 11, ll 1-15- Each of the sensors 146 (camera, laser, radar etc.) of the autonomous vehicle 102 may be associated with a corresponding set of sensor parameters 148 that includes the height of a pedestrian, the length of a car object, an obstacle detection threshold, and other such parameters and the electronic display 122 displays information relating to the overall status of the vehicle and vehicle’s surroundings, see Fig. 7-10).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the REINA in view of ZHU references in order to indicate the elevation of the detected object or of a given laser point by utilizing height parameter in the image captured by the camera or laser sensor that defines the height of the detected object or laser point relative to the autonomous vehicle that configured to detect various objects in the surroundings and identify particular object based on height parameters. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Reina et al. (“Reina” hereinafter, “Towards Autonomous Agriculture: Automatic Ground Detection Using Trinocular Stereovision” see IDS filed 04/01/2019) in view of US 20120081544 by WEE and further in view of US 6336051 by PANGELS.

As per claim 8, the above combination however does not expressly disclose image segments of predetermined classes are not displayed in the display image.
	PANGELS explicitly teaches the method as claimed in claim 6, wherein image segments of predetermined classes are not displayed in the display image (PANGELS; Col 16, ll 58-60- grabs an image of the area in front of the harvester (step 243) and removes shadow noise from the image where Col 12, ll 61 to Col 13, ll 6 – explains shadow noise heavily distort both image intensity (luminance) and color (chrominance), resulting in errors which can create difficulties for a number of reasons and prediction becomes hard for predetermined categories (such as distance, object position/height, obstacles in path, crop coverage etc.)).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the REINA in view of PANGELS references in order to generate display that reduces errors due to shadow noise and increases efficiency of utilization of the harvester during cruise control and/or manual control which steers the harvester along a crop line at the maximum harvester speed.

Response to Arguments
Applicant's arguments filed 4/29/2021 have been fully considered but they are not persuasive. 
The Applicant contends that: 
“Thus, the segmented camera images are taken by stereo camera(s) and afterwards the images are segmented specific image-segmenting algorithm. In the next step, the segmented images are combined with laser sensor information — the result is segmented stereo camera image enriched (or equipped) with laser sensor information, namely such as shown in FIG. 3d of the present invention…However, one of skill in the art would not be prompted to combine Reina with Wee, as there is no hint that either reference would be applicable to the other, and significant adjustments would need to be made. In particular, Wee does not disclose specific rules/algorithm for segmenting the stereo camera images.”

The Examiner respectfully disagrees. The Applicant is arguing the definition of “segmenting”. According to broadest reasonable interpretation, the Examiner maintains that Reina in view of Wee discloses “segmenting the stating camera images into image segments by the image processing system according to a segmentation rule”. As disclosed in the non-final office action and maintained in this final rejection, Wee discloses segmenting camera images (i.e. scal$3 and/or crop$4 the image) . The segmentation rules and algorithms can be taught by the commands which case the camera to scale/crop the images before fusing them with the lidar data. 
Furthermore, the Applicant argues that there would not be a motivation to combine Reina with Wee. The Examiner again disagrees. Reina teaches an agricultural working machine with a camera and laser based sensor system as disclosed in the rejection of at least claim 1. Wee discloses combining images from a camera and laser based sensor system to create a more accurate depiction of the environment around a vehicle in order to increase the safety of the vehicle as it is operating. As stated in the non-final office action and maintained in the final office action, it would have been obvious to modify Reina in view of Wee to increase the safety measure of the agricultural vehicle by using the combined data from camera and laser based sensor systems. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY Y OH/Primary Examiner, Art Unit